Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Danielle Kucera on 06/15/2022.

The application has been amended as follows: 

Claim 5) A computer program product comprising one or more tangible, non-transitory computer-readable medium storing computer-readable instructions that when executed by one or more processors of a moderated interactive commerce and advertising system, the moderated interactive commerce and advertising system including at least one server device, a plurality of participant client devices, and a moderator client device, each of the plurality of participant client devices and the moderator client device including a display and the plurality of participant client devices, the moderator client device, and the at least one server device operatively coupled to a communications network, cause the moderated interactive commerce and advertising system to: 
cause the moderator client device to provide a user interface at the display of the moderator client device, the user interface enabling a user of the moderator client device to generate multimedia content for an interactive commerce program and provide the multimedia content to the at least one server, the multimedia content including a moderated discussion by the user of the moderator client device describing one or more products available for purchase, the moderated discussion including audio and video content, and at least one of the audio and the video content including information about the one or more products; 
receive, by the at least one server device over the communications network, the multimedia content generated at the moderator client device; 
generate, by the at least one server device, the interactive commerce program, the interactive commerce program including the multimedia content and a first interactive component; 
provide, by the at least one server device over the communications network, the interactive commerce program to each of the plurality of participant client devices to cause each of the participant client devices to simultaneously display the multimedia content and the first interactive component at the display of the participant client device; 
receive, from at least one of the plurality of participant client devices over the communications network, a participant response to the multimedia content, the participant response generated at the at least one of the plurality of participant client devices in response to one or more users of the at least one of the plurality of participant client devices interacting with the first interactive component while viewing the multimedia content; 
cause the user interface at the moderator client device to display the participant response for viewing by the user of the moderator client device during the moderated discussion and enable the user of the moderator client device to generate, using the user interface at the moderator client device and during the moderated discussion, additional audio and video content, wherein the additional audio and video content is responsive to the participant response; 
receive, by the at least one server device over the communications network, the additional audio and video content generated at the moderator client device; 
update, by the at least one server device, the interactive commerce program to include the participant response and the additional audio and video content such that the additional audio and video content is included in the moderated discussion; 
provide, by the at least one server device over the communications network, the updated interactive commerce program to each of the plurality of participant client devices to cause each of the participant client devices to display at the display of the participant client device the participant response, the additional audio and video content;
generate, by the at least one server device, a second interactive component;
update, by the at least one server device, the interactive commerce program to include the second interactive component; and
initiate, by the at least one server device in response to the one or more users of at least one of the plurality of participant client devices interacting with the second interactive component while viewing the moderated discussion, a commercial transaction for the one or more products described in the moderated discussion.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A computer program product comprising one or more tangible, non-transitory computer-readable medium storing computer-readable instructions that when executed by one or more processors of a moderated interactive commerce and advertising system, the moderated interactive commerce and advertising system including at least one server device, a plurality of participant client devices, and a moderator client device, each of the plurality of participant client devices and the moderator client device including a display and the plurality of participant client devices, the moderator client device, and the at least one server device operatively coupled to a communications network, cause the moderated interactive commerce and advertising system to cause the moderator client device to provide a user interface at the display of the moderator client device, the user interface enabling a user of the moderator client device to generate multimedia content for an interactive commerce program and provide the multimedia content to the at least one server, the multimedia content including a moderated discussion by the user of the moderator client device describing one or more products available for purchase, the moderated discussion including audio and video content, and at least one of the audio and the video content including information about the one or more products, receive, by the at least one server device over the communications network, the multimedia content generated at the moderator client device, generate, by the at least one server device, the interactive commerce program, the interactive commerce program including the multimedia content and a first interactive component, provide, by the at least one server device over the communications network, the interactive commerce program to each of the plurality of participant client devices to cause each of the participant client devices to simultaneously display the multimedia content and the first interactive component at the display of the participant client device, receive, from at least one of the plurality of participant client devices over the communications network, a participant response to the multimedia content, the participant response generated at the at least one of the plurality of participant client devices in response to one or more users of the at least one of the plurality of participant client devices interacting with the first interactive component while viewing the multimedia content, cause the user interface at the moderator client device to display the participant response for viewing by the user of the moderator client device during the moderated discussion and enable the user of the moderator client device to generate, using the user interface at the moderator client device and during the moderated discussion, additional audio and video content, wherein the additional audio and video content is responsive to the participant response, receive, by the at least one server device over the communications network, the additional audio and video content generated at the moderator client device, update, by the at least one server device, the interactive commerce program to include the participant response and the additional audio and video content such that the additional audio and video content is included in the moderated discussion, provide, by the at least one server device over the communications network, the updated interactive commerce program to each of the plurality of participant client devices to cause each of the participant client devices to display at the display of the participant client device the participant response, the additional audio and video content, generate, by the at least one server device, a second interactive component, update, by the at least one server device, the interactive commerce program to include the second interactive component, and initiate, by the at least one server device in response to the one or more users of at least one of the plurality of participant client devices interacting with the second interactive component while viewing the moderated discussion, a commercial transaction for the one or more products described in the moderated discussion, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
06/15/2022